11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Leonardo Lopez,                                * From the 106th District Court
                                                 of Dawson County,
                                                 Trial Court No. 13-7306.

Vs. No. 11-14-00357-CR                         * December 30, 2016

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgments below. Therefore, in accordance with this
court’s opinion, the judgments of the trial court are in all things affirmed.